Citation Nr: 0603306	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  01-02 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE


Entitlement to a rating in excess of 20 percent for a back 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel


INTRODUCTION


The veteran served on active duty from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In that decision the RO denied entitlement to a disability 
rating in excess of 20 percent for the residual injury of the 
lumbosacral spine.  The veteran perfected an appeal of this 
issue.

In April 2002, the veteran testified at a video-
teleconference hearing before the undersigned.  A copy of the 
transcript of the hearing has been associated with the 
veteran's claims file.  

In June 2001 and January 2004, the Board remanded the 
veteran's claim for further development.  The requested 
development was completed.  In a January 2005 supplemental 
statement of the case, the Appeals Management Center (AMC) 
denied the veteran's claim for a rating in excess of 20 
percent.  The case has now been returned to the Board for 
disposition.  


FINDINGS OF FACT

1.  All relevant, available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The rating criteria for intervertebral disc syndrome 
effective prior to September 23, 2002; the rating criteria 
effective from September 23, 2002 to September 26, 2003; and 
the rating criteria effective from September 26, 2003 are 
equally favorable to the veteran.

3.  The rating criteria for lumbosacral strain effective 
prior to September 26, 2003, and the rating criteria 
effective from September 26, 2003, are equally favorable to 
the veteran.

4.  The veteran's service-connected low back disability is 
manifested by pain, limited function on standing or walking 
and range of motion is flexion of 80 degrees, extension to 15 
degrees, lateral bending of 15 degrees on each side, and 
rotation of 25 degrees on each side.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for low back strain with disc bulge from L3-S1 are not met.  
38 U.S.C.A. §§  1155, 5107 (West 2002); 38 C.F.R. § 4.71, 
Diagnostic Codes 5292, 5293, and 5295 (2000); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5293 (2003); 38 C.F.R. § 4.1, 4.3, 
4.40, 4.45, 4.71a,  Plate V, Diagnostic Codes 5237, and 5243 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes evidence development letters dated in October 2004, 
February 2005 and May 2005 in which the RO advised the 
veteran of the type of evidence needed to substantiate his 
claim for an increased rating.  In these letters, the RO also 
advised the veteran of his and VA's responsibilities under 
VCAA, to include what evidence should be provided by him and 
what evidence should be provided by VA.  The veteran was also 
advised to identify any additional evidence that he believed 
might be relevant to his claim and what VA would do to assist 
him in the development of his claim.  

Although the letter was issued after the initial adjudication 
of his claim by the agency of original jurisdiction (AOJ), 
the Board finds that the RO did not err with respect to the 
timing of the VCAA notice requirement, as VCAA had not been 
enacted at the time that the RO initially denied his claim 
for service connection in the 2000 decision.  Furthermore, 
the notice letters provided to the veteran were provided by 
the RO prior to the most recent transfer of his case to the 
Board, and the content of that notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

After the notice letters were provided, the claim was 
readjudicated and an SSOC was issued.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the issue on appeal would not 
be prejudicial to him.  

Furthermore, the Board finds that, to the extent possible, 
all obtainable evidence identified by the veteran has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

In this regard, the Board notes that the RO obtained the 
veteran's VA treatment records, private medical records and 
afforded the veteran VA medical examinations in January 2000 
and May 2003 specifically for the purpose of determining the 
severity of his service-connected disability.

Therefore, the Board finds that VA has fully satisfied the 
requirements of the VCAA by apprising him as to the evidence 
needed, and in assisting him in the development of his claim.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002).  




Factual Background

A VA examination was performed in January 2000.  The veteran 
presented with complaints of constant dull aching pain in his 
lower back.  He indicated that he was not aware of focal 
motor weakness in either lower extremity.  He reported that 
there was no numbness, tingling, or sensory disturbance in 
the perineum or in the genitals.  He also indicated that he 
had normal bladder sensation and control.  The veteran 
reported that he was not on medication for his lower back 
pain.  

Physical examination revealed that the veteran's standing 
posture revealed marked flattening of the lumbar lordosis and 
his lordosis was straight.  The examiner indicated that there 
was easily visualized and easily palpated bilateral lumbar 
paraspinal muscle spasm from approximately L-1 to the sacrum.  
The examiner noted that he veteran was able to perform a 
partial knee bend and arise.  Examination revealed that there 
was no tenderness to palpation in either buttock or either 
sciatic notch.  Spinal motion was noted to be flexion at the 
waist to 95 degrees, marked as normal, extension to 
approximately 15 degrees, lateral flexion to 30 degrees in 
each direction and rotation to 25 degrees in each direction.  
The examiner noted that there was no peripheral edema.  
During the examination the veteran demonstrated normal (5/5) 
strength of hip flexion, abduction, adduction, knee 
extension, flexion, ankle dorsiflexion, and ankle plantar 
flexion on each side.  It was also noted that the veteran 
demonstrated normal (5/5) strength of foot inversion and good 
eversion on each side and of the right extensor hallucis 
longus strength.  X-rays of the spine revealed an 
insignificant lumbar scoliosis of less than 10 degrees with 
an apex at L3-4.  The X-rays also revealed there was a facet 
arthrosis at L3-L4, slightly greater at L4-L5 and most 
obvious at L5-S1.  There was minor wedging of the anterior 
aspect of the L1 vertebral body, which noted to not be of any 
significance.  The examiner noted that spondylolysis and 
spondylolisthesis were not present.  The examiner diagnosed 
the veteran's symptoms as low back pain.  The examiner also 
noted that the veteran's musculoskeletal symptoms were 
entirely consistent with mechanical low back pain and that 
the veteran's X-ray findings were unremarkable except for 
mild to moderate degenerative changes.  

In conjunction with this claim the veteran submitted the 
report of an April 2001 magnetic resonance imaging (MRI) 
which revealed evidence of minimal generalized budging of the 
disc within L5-S1 with minimal posterior central bulge 
producing minimal impress in the ventral aspect of the dural 
sac.   

A March 2002 letter from Dr. J.M.O. revealed that he was the 
veteran's primary care physician and treated him for his 
chronic lower back pain.  Dr. J.M.O. indicated that the 
veteran's X-rays revealed early lipping and his MRI revealed 
early degeneration of the L5-S1 disc with minimal impress on 
the thecal sac.  He reported that upon examination the 
veteran had full range of motion at the hip and lower back 
with some discomfort, but he did also have a partial foot 
drop on the left hand side with significant weakness to 
dorsal flexion of the left foot.   

The veteran's physical therapy treatment notes from June 2003 
to September 2003 are associated with his claims file.  An 
August 2003 note from Mr. M.K, a physical therapist, revealed 
that the veteran was progressing well and reported an 
approximate 50-60% decrease in symptoms.  On evaluation, Mr. 
M.K. indicated that the veteran continued with decreased 
trunk range of motion and limited spine mobility, although 
both were improving.  

During the veteran's April 2002 hearing he reported that he 
was treated for his back disability for the past 18 years and 
that he worked as a maintenance machinist and as a tool and 
die maker.  He reported that he walked with a limp on the 
left side and felt a dragging sensation on his left side.  He 
indicated that when he aggravated his back, his muscles would 
become tight.  He also reported that his back flared up 
almost every day and he had no relief from his back pain.  

An April 2003 treatment record from Dr. J.M.O. revealed that 
the veteran presented with complaints of back pain for over a 
week.  Physical examination revealed no kyphosis or 
scoliosis, full range of motion in the AP plane, no 
paraspinal muscle spasm, and pain to palpation of the 
sacroiliac joint and sciatic notch on the right side.  Dr. 
J.M.O. diagnosed the veteran's symptoms as low back pain.  

A March 2003 bilateral lower extremity examination by Dr. 
M.A.C. revealed that the veteran had full (5/5) hip flexor, 
quadriceps, hamstring, anterior tibialis, gastroc-soleus, and 
extensor hallucis longus strength.  A lower extremity sensory 
examination revealed that both lower extremities were intact 
to light touch and pinprick.  Dr. M.A.C. indicated that there 
was no evidence of clonus, Babinski, or a straight leg raise 
test, bilaterally.  Passive range of motion of the lower 
extremities did not reveal any significant pain or 
restriction to motion involving the hips and the knees.  Dr. 
M.A.C. indicated that X-rays were taken and were noted to be 
normal.  Dr. M.A.C. diagnosed the veteran's symptoms as acute 
low back pain.  

A June 2003 MRI revealed mild to moderate desiccation of the 
disc spaces and very mild disc space narrowing.  The examiner 
noted that there was no disc bulge, herniation, or spinal 
stenosis seen.  

An October 2003 letter from the coordinator of human 
relations at the veteran's place of employment revealed that 
the veteran was on sick leave from June 20, 2003 to September 
7, 2003.  

The veteran's VA treatment records from January 2004 to 
February 2005 revealed that he presented with consistent 
complaints of back pain.  Specifically in February 2004 the 
veteran presented at the VA hospital with complaints of acute 
back pain.  He reported that the pain was localized in the 
lower back and indicated that he was in constant pain.  A 
March 2004 physical examination revealed that the veteran was 
able to stand on his toes with difficulty, especially on the 
left.  The veteran also had tenderness in the lumbar 
paraspinal muscles with decreased range of motion.  An April 
2004 note revealed that the veteran complained of low back 
pain.  Physical examination of the lower extremities revealed 
he had negative straight leg raise and sensation to light 
touch. The examiner noted that there was no evidence of any 
significant nerve root compression, stenosis or significant 
degenerative disc disease.  

In May 2005, the veteran presented for a VA examination.  He 
presented with complaints of increasing back pain which 
caused him to take time off of work.  Physical examination 
revealed that he was able to flex to about 80 degrees of 
forward flexion with pain.  Lateral bending was noted to be 
15 degrees, bilaterally with pain.  The examiner noted that 
he had full (5/5) quadriceps, hamstrings, tibia and 
gastrocsoleus, extensor hallucis longus strength in his lower 
extremities, bilaterally.  The examiner reported that the 
veteran was very tender to palpation anywhere the examiner 
touched along the midline all the way down to his L-5.  The 
examiner noted that he reviewed the veteran's claims file, 
including his 2001 MRI report.  After review of the veteran's 
claims file, the examiner indicated that it was not likely 
that the veteran had an increase in the severity of this 
spinal disc condition. 

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from the disability.  The 
percentage ratings for each diagnostic code, as set forth in 
VA's Schedule for Rating Disabilities, codified in 38 C.F.R. 
Part 4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155, 38 C.F.R. §§ 3.321(a), 
4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse. For 
the purpose of rating disabilities due to arthritis,  
multiple involvements of the lumbar vertebrae are considered 
groups of minor joints, ratable on a parity with major 
joints.  38 C.F.R. § 4.45.

The Board notes that the rating criteria for disabilities of 
the spine have been revised twice since the veteran's claim 
for an increased rating was initiated.  The first revision 
occurred in August 2002, effective September 23, 2002.  See 
Schedule for Rating Disabilities, Intervertebral Disc 
Syndrome, 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a (2003)).  The second revision occurred in 
August 2003, effective September 26, 2003.  See Schedule for 
Rating Disabilities, The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a (2004)).  

Effective prior to September 23, 2002, moderate 
intervertebral disc syndrome with recurring attacks was 
assigned a 20 percent evaluation, and severe intervertebral 
disc syndrome with recurring attacks and intermittent relief 
was assigned a 40 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2000).

Under the criteria effective from September 23, 2002 to 
September 26, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) was evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining separate evaluations of its chronic 
orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.  An "incapacitating 
episode" was a period of acute signs and symptoms due to 
intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" meant 
orthopedic and neurological signs and symptoms resulting from 
intervertebral disc syndrome that were present constantly, or 
nearly constantly.  A 20 percent evaluation was assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A 40 percent 
evaluation was assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Under the criteria effective September 26, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is rated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  38 C.F.R.4.71a, Diagnostic Code 5243 (2004).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g).  Prior to the effective date of the change in the 
regulation, the Board can apply only the original version of 
the regulation.  
VAOPGCPREC 3-00.
 
In confirming the denial of a rating in excess of 20 percent 
in January 2005 supplemental statement of the case, the RO 
considered both the original and revised version of the 
rating criteria.  The Board finds, therefore, that it can 
consider the revised rating criteria without prejudice to the 
veteran.  See Bernard v Brown, 4 Vet. App. 384 (1993) (the 
Board cannot consider a provision of the law that has not 
been previously applied by the RO unless such consideration 
is not prejudicial to the veteran).  

In addition, prior to the regulatory changes, Diagnostic Code 
5292 [limitation of motion of the lumbar spine] provided a 10 
percent rating for slight limitation of motion, a 20 percent 
rating for moderate limitation of motion, and a 40 percent 
rating for severe limitation of motion. 38 C.F.R. § 4.71a.  
Diagnostic Code 5295 provided a 20 percent evaluation for 
lumbosacral strain for muscle spasm on extreme forward 
bending, and unilateral loss of lateral spine motion in 
standing position. A 40 percent evaluation requires severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign; marked limitation 
of forward bending in the standing position; loss of lateral 
motion with osteoarthritic changes; or narrowing or 
irregularity of the joint space; or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295. (2000)

Subsequently, under the revised criteria for spinal 
disabilities, Diagnostic Code 5237 for, lumbosacral strain 
provides, a 20 percent rating for the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation for favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less. 38 C.F.R. § 4.71a, Diagnostic 
Code 5237.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When there is an approximate balance 
of positive and negative evidence regarding the merits of a 
material issue, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 4.3.The Federal Circuit has held that "when the 
positive and negative evidence relating to a veteran's claim 
are in 'approximate balance,' thereby creating a 'reasonable 
doubt' as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable. Ortiz, 274 F.3d at 1365.

Analysis 

The veteran contends that he is entitled to a higher 
disability rating for his lower back pain. 

Applying Diagnostic Code 5292 to the veteran's medical 
examination results do not justify a disability rating in 
excess of 20 percent. The veteran's most recent VA 
examination indicated that the veteran experienced slight 
limitation of motion in touching his toes with his legs 
straight.  He could bend 80 degrees and laterally bend to 15 
degrees.  A March 2003 examination by Dr. M.A.C. revealed 
that the veteran's passive range of motion in his lower 
extremities evidenced no pain or restriction of motion.  
During the veteran's January 2001 VA examination his spinal 
motion, flexion, extension, and lateral flexion bilaterally 
was noted to be normal.  A March 2000 letter from Dr. J.M.O. 
revealed that the veteran had full range of motion at the hip 
and lower back.  These examination results do not indicate 
severe limitation of motion for extension, lateral bending, 
or rotation.  Because the veteran's limitation of motion is 
slight an evaluation above twenty percent is not supported by 
Diagnostic Code 5292.

A higher rating is not applicable under any of the rating 
criteria for intervertable disc syndrome.  Applying 
Diagnostic Code 5293 in effect prior to September 23, 2002 
the Board finds the veteran is not entitled to a disability 
rating higher than 20 percent because the veteran's medical 
records do not indicate he suffers from severe intervertebral 
disc syndrome, with recurring attacks, with intermittent 
relief.  The veteran's medical records indicate he suffers 
from subjective pain, but he has not been hospitalized for 
his back pain.   

Applying the Diagnostic Code 5293 effective from September 
23, 2002 to September 26, 2003 the veteran's medical evidence 
does not support the finding of a rating disability of 40 
percent.  The medical evidence does not show any prolonged 
periods of incapacitation due to his back disability, and 
certainly no incapacitating episodes lasting four weeks, but 
less than six weeks, during the past six months.  In fact, 
the veteran's medical records do not indicate any prolonged 
hospitalizations within the past year.  

Similarly, under the revised criteria for Diagnostic Code 
5293, effective from September 26, 2003, the veteran is not 
entitled to a 40 percent disability rating.  The medical 
evidence does not reveal that he has suffered incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past year.  Therefore, the 
Board finds the veteran's symptoms do not justify a higher 
rating under any of the three applicable rating criteria for 
intervertable disc syndrome.

Similarly, a higher rating is not justified under the two 
possible rating criteria for lumbosacral strain.  Applying 
the criteria effective prior to September 26, 2003, for 
lumbosacral strain, the veteran is not entitled to a 40 
percent evaluation because his medical records show no 
objective findings of Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  The veteran's private 
medical reports indicate he has abnormality of joint space.  
The veteran's most recent VA examination indicated that the 
veteran experienced slight limitation of motion in touching 
his toes with his legs straight.  He could bend 80 degrees 
and laterally bend to 15 degrees.  Moreover, the May 2005 VA 
examiner noted that it was not likely that the veteran 
experienced an increase in severity of his spinal disc 
condition.  Applying the criteria effective from September 
26, 2003 for lumbosacral strain, the Board finds the veteran 
is not entitled to a higher disability rating.  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance. See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Diagnostic Code 
5293 is not based only on limitation of motion, but 
incorporates all of the functional limitations caused by the 
low back disability.  Johnson v. Brown, 9 Vet. App. 7 (1996).  
The veteran complains of pain, weakness, stiffness and lack 
of endurance in his back.  He reported that he is in constant 
pain, but still reports to his job everyday.  Because the 
evidence does not show any functional limitations that were 
not appropriately compensated by the 20 percent rating that 
has been assigned under Diagnostic Code 5293, the Board finds 
a disability rating in excess of 20 percent is not warranted.

The medical findings do not show any indication of the 
impairments necessary for a higher disability rating.  The 
Board finds, therefore, that the criteria for a higher rating 
for the veteran's lower back disability have not been met.  
For that reason the preponderance of the evidence is against 
the appeal to establish entitlement to a disability rating in 
excess of twenty percent for chronic back pain.


ORDER

Entitlement to a rating in excess of 20 percent for a low 
back disability is denied.  




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


